Name: 2008/518/EC: Decision of the European Parliament of 24Ã April 2007 on closing the accounts of the European Agency for Safety and Health at Work for the financial year 2005
 Type: Decision
 Subject Matter: accounting;  EU institutions and European civil service;  budget
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/119 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of the European Agency for Safety and Health at Work for the financial year 2005 (2008/518/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Agency for Safety and Health at Work for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of the European Agency for Safety and Health at Work for the financial year 2005, together with the Agency's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Council Regulation (EC) No 2062/94 of 18 July 1994 establishing a European Agency for Safety and Health at Work (4), and in particular Article 14 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A6-0105/2007), 1. Notes that the final annual accounts of the European Agency for Safety and Health at Work for the financial years 2004 and 2005 are as follows: Revenue and expenditure account for the financial years 2004 and 2005 (in EUR 1000) 2005 2004 Revenue Community subsidies 12 209 9 542 Other subsidies 150 66 Other revenue 66 111 Phare revenue 340 121 Total revenue (a) 12 765 9 840 Expenditure Staff  Title I of the budget Payments 3 435 3 379 Appropriations carried over 75 60 Administration  Title II of the budget Payments 1 052 966 Appropriations carried over 331 248 Operating activities  Title III of the budget Payments (1) 4 589 2 426 Appropriations carried over 2 213 2 549 Phare expenditure Payments 133 0 Appropriations carried over 206 0 Total expenditure (b) 12 035 9 628 Outturn for the financial year (c = a - b) (2) 730 212 Appropriations carried over and cancelled 404 887 Sums to be reused from the previous financial year and not used 0 0 RO (Phare II) appropriations not used 0 144 Payments against commitment cancelled in 2002 0 0 Exchange-rate differences 0 0 Phare amount to be refunded to the Commission 0 - 39 Adjustment entries 24 3 Outturn for the financial year before economic adjustments (d) 1 158 1 208 Balance carried over from the previous financial year - 779 -1 987 Accumulated outturn before economic adjustments (e) 379 - 779 Budget revenue to be recovered 0 Other revenue to be recovered 0 Acquisitions of fixed assets 171 57 Depreciation - 161 - 174 Stock 0 - 6 Scrapping of fixed assets 0 - 91 Depreciation 0 88 Miscellaneous expenditure - 34 Cumulated 2005 budgetary outturn to reimburse to the EC - 379 Phare III  Prefinancing received - 206 Prefinancing given - 314 Long term receivables 4 Adjustment of budgetary expenses 1 990 Adjustment of incomes - 806 Reversal of accual operations 1 585 Amounts paid carry over 2004-2005 -2 453 Economic adjustments (f) - 571 - 161 Balance for the financial year (e + f) 587 - 940 Source: The Agency's data  This table summarises the data provided by the Agency in its annual accounts; 2. Approves closing the accounts of the European Agency for Safety and Health at Work for the financial year 2005; 3. Instructs its President to forward this Decision to the director of the European Agency for Safety and Health at Work, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 19. (2) OJ C 312, 19.12.2006, p. 24. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 216, 20.8.1994, p. 1. Regulation as last amended by Regulation (EC) No 1112/2005 (OJ L 184, 15.7.2005, p. 5). (5) OJ L 357, 31.12.2002, p. 72.